DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, and 11-15 are pending.
Claims 3 and 10 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim depends on canceled claim 3.  Appropriate correction is required.  For purposes of examination, the claim will be construed as dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 8, 9, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 20050107833 A1, May 19, 2005) (hereinafter “Freeman”).
Regarding claim 1, Freeman teaches high-voltage therapy device for electrical therapy on a patient (3, Fig. 19), the high-voltage therapy device configured to produce at least one electrical therapeutic voltage, which acts at a therapy site in or on a patient's body, the high-voltage therapy device comprising: subunits including at least one first subunit (110, Fig. 19) and one second subunit (111, Fig. 19), each of said subunits having at least one energy storage, wherein each of said at least one first and second subunits being configured to produce a voltage by means of energy from said energy storage, said subunits being electrically connected with one another via a connection configuration (114, Fig. 19), and the high-voltage therapy device being configured to produce the electrical therapeutic voltage by synchronized superimposing voltages produced by said at least one first and second subunits, each of said subunits having at least a therapy unit for producing and outputting an electrical voltage for performing the electrical therapy; one of subunits assuming a master role with respect to producing and outputting the electrical voltage, and at least one other of said subunits assuming a slave role, so that said at least one other subunit playing the slave role orients itself with respect to a point in time and/or polarity and/or duration of a therapy output of said one subunit performing the master role.  See [0095] (“ In other implementations, there may be two or more separate defibrillators, as shown in FIG. 19. The first defibrillator 110 acts as the master defibrillator, while additional defibrillators 111 function as slave defibrillators whose energy is delivered synchronously with that of the master defibrillator 110. Synchronization is provided by communication means 114.”).  See also [0008], [0010].
Regarding claim 2, Freeman teaches high-voltage therapy device for electrical therapy, wherein each of said subunits having at least one of the following components: a detection unit to detect body parameters (52, Fig. 19); a controller (5, Fig. 19); and/or a communication unit (construed as communication unit required for synchronization of master 110 and slave 111).
Regarding claims 6, 7, 13, and 14, as discussed above, Freeman teaches high-voltage therapy device for electrical therapy, wherein the voltages produced by said first and second subunits are superimposed so that an amplitude of a superimposed voltage is higher than an amplitude of the voltage produced by one of said subunits (as recited in claim 6); wherein voltages produced by said first and second subunits are superimposed so that the voltages are essentially phase-synchronized at the therapy site (as recited in claim 7); wherein said subunits having a series, anti-series, parallel, or star-shaped connection through said connection configuration site (as recited in claim 13); wherein voltages produced by said subunits are generally phase-synchronous at the therapy site through said at least one connection configuration (as recited in claim 14).
Regarding claims 8 and 12, Freeman teaches high-voltage therapy device for electrical therapy, wherein  each of said subunits is configured to communicate with at least one other of said subunits, a communication being galvanic, electromagnetic, optical, mechanical, and/or acoustic (as recited in claim 8); wherein the at least one connection configuration that electrically connects said subunits aA€I- is electrically insulated from the patient's body (as recited in claim 12). See [0095]. 
Regarding claim 9, Freeman teaches high-voltage therapy device for electrical therapy, wherein  said controller is configured to issue a therapy command carrying information about at least one of the following parameters: information about a phase of a voltage provided by a respective one of said subunits; the point in time that the electrical therapy is output; the polarity of the electrical therapy that is output; and/or the duration of the electrical therapy that is output from said respective subunit.  See, e.g., [0013], [0071].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman.
Regarding claims 4 and 5, Freeman does not expressly teach use of a separate housing or a common housing.   However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use either separate housings for the subunits or a single common housing for the subunits such that the invention further comprises a first outer housing, said at least one first subunit is disposed in said first outer housing; and a second outer housing, said second subunit is disposed in said second outer housing (as recited by claim 4); further comprising a common outer housing, said at least one first and second subunits are disposed in said common outer housing (as recited by claim 5) in order to encapsulate protectively the subunits. 
Regarding claim 11, Freeman does not expressly teach wherein said one subunit that assumes the master role first detects a body parameter calling for the electrical therapy, namely said one subunit detects the body parameter calling for the electrical therapy before all other said subunits.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the limitation at issue in order to allow the master to effectively control the slave.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Jacobson (US 20140309706 A1, October 16, 2014).
Jacobson teaches a subcutaneously implantable cardioverter-defibrillator (Abstract) comprising a battery (e.g., [0039]) and a capacitor (e.g., [0076]).  Jacobson also teaches that the power circuit should be optimized for high-voltage output performance.  See, e.g., [0044], [0049], [0075].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Freeman with the teachings of Jacobson to arrive at the limitations recited by the claim at issue in order to allow subcutaneously implantable cardioverter-defibrillators to produce sufficiently high voltages as required for treatment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	



/SCOTT LUAN/Primary Examiner, Art Unit 3792